DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 5, 2021. Claims 1-4 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 5, 2021 have been fully considered. 
Applicant argues in its Argument (p9–p11) that cited arts, US 20180285635 A1 (Arata), in view of US 20160155003 A1 (Venetianer) and in further view of US 20140314277 A1 (Brown), fail to teach limitations of the independent Claim 1, specifically: 
“A monitoring system comprising: 
an imaging unit configured to capture a depth image including a distance to a monitoring target person in a cabin of a vehicle; 
an estimation unit configured to estimate a three- dimensional human body model of the monitoring target person from the depth image captured by the imaging unit; and 
a monitoring unit configured to detect a get-off motion of the monitoring target person by monitoring a motion of a monitoring target portion of the three-dimensional human body model approaching a monitoring coordinate regarding a door manipulation in the cabin on the basis of the three-dimensional human body model estimated by the estimation unit."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Venetianer teaches (Venetianer: Figs. 3-6, a set of models or primitives are created based on videos, which includes [0105], human body mode describing the human shape and pose; vehicle model; activities such as raising arms, walking, standing up, and etc., ID e.g. face, and motion, etc.; Figs. 7-9, detect activity through motion and change of the object through activity and location [0048]-0049]; Figs. 10-15, objects are in a 3D space, where depth is clearly illustrated; Figs. 20-24, depending on circumstance, a spatial and/or a 
In essence, Venetianer teaches to generate models/primitives of objects from videos, analyze and monitor actives in a targeted space using these models/primitives, where activities include person on/off a vehicle or pick up a handbag and etc.,. Venetianer does not illustrate explicitly on a door manipulation in a cabin of a vehicle and capture a depth image including a distance to a monitoring target person in a cabin of a vehicle. However, Arata teaches (Arata: Figs. 1-3 and [0023]-[0034], a 3D distance camera takes image of a vehicle area; the image may include people inside the vehicle and various areas of the vehicle such as storage areas and door area as indicated in Figs. 5-8A-B, where the 3D coordinates are detected and stored; Fig. 4A-E and [0035], learning to detect the hand states and Figs. 11A-C, detect hand holding an article). 
In essence, Arata teaches to using a 3D distance camera to capture 3D coordinates of objects and space inside a vehicle, and detect hand states and hand areas, such as storage and door regions. It is noted that detection of a hand holding or placing an article in the door areas is in principle and conceptuses equivalent to detect a hand touching a doorknob).
Regarding Applicant’s argument that combination of Venetianer and Arata would needlessly complicate monitoring and Arata’s camera only focus on storage areas. It is noted that coverage area of a camera is application depended, not a limiting factor. Combination of Arata with Venetianer would improve Venetianer monitoring system, and combination of Venetianer with Arata would expand applications of Arata’s system.
the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180285635 A1 (Arata), in view of US 20160155003 A1 (Venetianer) and in further view of US 20140314277 A1 (Brown).
Regarding Claim 1, Arata teaches:
A monitoring system comprising: an imaging unit configured to capture a depth image including a distance to a monitoring target person in a cabin of a vehicle; an estimation unit configured to estimate a three- dimensional human body model of the monitoring target person from the depth image captured by the imaging unit; and a monitoring unit configured to detect a get-off motion of the monitoring target person by monitoring a motion of a monitoring target portion of the three- dimensional human body model approaching a monitoring coordinate regarding a door manipulation in the cabin on the basis of the three-dimensional human body model estimated by the estimation unit (Arata: Figs. 1-3 and [0023]-[0034], a 3D distance camera takes image of a vehicle area; the image may include people inside the vehicle and various areas of the vehicle such as storage areas and door area as indicated in Figs. 5-8A-B, where the 3D coordinates are detected and stored; Fig. 4A-E and [0035], learning to detect the hand states and Figs. 11A-C, detect hand holding an article. It is noted that detection of a hand holding or placing an article in the door area is in principle and concept-wise equivalent to detect a hand touching a doorknob).
Arata further teaches to use off/on sensor to detect a person off/on the vehicle. Arata does not teach explicitly on using 3D model based detection. However, Venetianer teaches (Venetianer: Figs. 3-6, a set of models are created based on videos, which includes [0105], human body mode describing the human shape and pose; vehicle model; activities such as raising arms, walking, standing up, and etc., ID e.g. face, and motion, etc.; Figs. 7-9, detect activity through motion and change of the object; Fig. 10, the some region can be tracked and some may not be; Figs. 20-24, depending on circumstance, a spatial and/or a temporal modifier may apply for the event detection such as Fig. 21a-b for a vehicle to cross a tripwire, Fig. 24 for a person left a bag unattended, and [0145]-[0146], detect and track if vehicle is in stop state and a person on/off the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Arata with using 3D model based detection as further taught by Venetianer. The advantage of doing so is to provide a mechanism to reduce amount of video surveillance data so analysis of the video surveillance data can be conducted (Venetianer: [0030]-[0032]).

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Arata with generating a human body model based on images as further taught by Brown. The advantage of doing so is to provide a mechanism to create a human model to be able to track and monitor the human in a virtual environment (Brown: [0001]-[0003]).
 Regarding Claim 2, Arata as modified teaches all elements of Claim 1. Arata as modified further teaches:
The monitoring system according to claim 1, wherein the monitoring unit detects the get-off motion by monitoring a motion of the monitoring target portion positioned inside a monitoring region of the cabin approaching the monitoring coordinate with respect to the monitoring coordinate, and does not detect a motion of the monitoring target portion positioned outside the monitoring region approaching the monitoring coordinate as the get-off motion (Venetianer: Figs: 20-24, a spatial and a temporal modifier may limited monitoring area and time span).
Regarding Claim 3, Arata as modified teaches all elements of Claim 1. Arata as modified further teaches:
The monitoring system according to claim 1, wherein the monitoring coordinate includes three-dimensional coordinates of a door knob in the cabin, and the monitoring target portion is a hand of the monitoring target person (Arata: Figs: 5-8, monitoring hand activities in areas vehicle console, door and glove box
Regarding Claim 4, Arata as modified teaches all elements of Claims 1-2. Arata as modified further teaches:
The monitoring system according to claim 2, wherein the monitoring coordinate includes three-dimensional coordinates of a door knob in the cabin, and the monitoring target portion is a hand of the monitoring target person (Arata: Figs: 5-8, monitoring hand activities in areas vehicle console, door and glove box).
Regarding Claims 5-8, Arata as modified teaches all elements of Claims 1-4. Arata as modified further teaches:
The monitoring system according to claim 1, further comprising: an operation controller configured to perform a process corresponding to the get-off motion when the get- off motion is detected on the basis of a monitoring result of the monitoring unit (Venetianer: [0145]-[0146], detect and track if vehicle is in stop state and a person on/off the vehicle).
Regarding Claims 9-12, Arata as modified teaches all elements of Claims 1-8. Arata as modified further teaches:
The monitoring system according to claim 5, wherein the operation controller performs the process corresponding to the get-off motion when the get-off motion is detected on the basis of a monitoring result of the monitoring unit, and the vehicle is in a stop state (Venetianer: [0145]-[0146], detect and track if vehicle is in stop state and a person on/off the vehicle).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180285635 A1 (Arata), in view of US 20160155003 A1 (Venetianer) and in further view of US 20140314277 A1 (Brown) and US 20110307146 A1 (Yang).
Regarding Claims 13-14, Arata as modified teaches all elements of Claims 1/5/9. Arata as modified does not teach explicitly on detect approaching vehicle during exiting vehicle. However, Yang teaches:
The monitoring system according to claim 5, further comprising: an alarming unit provided in the cabin to perform warning to the monitoring target person, wherein the operation controller causes the alarming unit to perform the process of warning about approach of an another vehicle when the get-off motion is detected on the basis of a monitoring result of the monitoring unit, and the another vehicle approaches the vehicle (Yang: Figs. 1-3, a method of safety detection for exiting a vehicle; [0014] a circumstance detecting means 102 that may be in various forms, e.g. video monitoring; [0015] a parameter determining means 104 to determine a relative position and relative velocity of the  moving object toward the vehicle; [0016] a safety analyzing means 106 to determine the exiting safety level; [0034]-[0038], safety controlling means 108 may act accordingly based on safety analyzing means 106).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Arata as modified with detect approaching vehicle during exiting vehicle as further taught by Yang. The advantage of doing so is to provide a mechanism for safety exiting vehicles to avoid collision and injury (Yang: [0003]).
Regarding Claims 15-20, Arata as modified teaches all elements of Claims 1-5/9/13. Arata as modified further teaches:
, the image unit is installed in the inside ceiling of the vehicle).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649